
	

113 HR 1894 IH: To establish an Office of Tribal Relations in the Department of Agriculture.
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1894
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Mrs. Noem introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish an Office of Tribal Relations in the
		  Department of Agriculture.
	
	
		1.Office of tribal
			 relations
			(a)In
			 generalTitle III of the Department of Agriculture Reorganization
			 Act of 1994 is amended by adding after section 308 (7 U.S.C. 3125a note; Public
			 Law 103–354) the following new section:
				
					309.Office of
				tribal relationsThe Secretary
				shall establish in the Office of the Secretary an Office of Tribal Relations to
				advise the Secretary on policies related to Indian
				tribes.
					.
			(b)Conforming
			 amendmentsSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
				(1)in paragraph
			 (6)(C), by striking or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following new paragraph:
					
						(8)the authority of
				the Secretary to establish in the Office of the Secretary the Office of Tribal
				Relations in accordance with section
				309.
						.
				
